                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

      Plaintiff,

      v.

(A) $568,556.00 in United States
Currency;
(B)      2014, Gray, Porsche Cayenne SUV
bearing Puerto Rico license plate number
ICM134 with vehicle identification
number (VIN) WP1AA2A28ELA90824;
(C)     Apple i-Phone cellular phone with
yellow cover and no identification number
visible;
(D) Apple i-Phone cellular phone with
black cover & white apple sticker with no
identification number visible;
(E)     Samsung cellular phone with
burgundy cover, lm200429;
lm2004302a5/ckd with 8GB MICRO SD             Civil No.:
HC Card, ZQL1693&1695 GMN4-1,
>PC+20%GF<, ZOL1695G DS M2-1 V3,
H20 SIM card: 8901410227 2784896117;
(F)     Apple i-Phone cellular phone with
gray and white cover, model: A1522, FCC
ID: BCG-E2817A IC:579C – E2817A;
IMEI: 354393067710039';
(G) Apple i-Phone cellular phone with
coral cover and black plastic cover with
sticker of letters with no identification
number visible;
(H) Apple watch series: 4 44m
aluminum & ceramic case -ion-x – glass-
GPS-LTE-WR 50m black;
(I)     LG cellular phone with black cover,
model LG-M150, S/N: 710VTJH257116,
IMEI: 353712-09-257116-8;
(J)     LG cellular phone with gray cover
and white apple sticker, SH1188-
3IN120/02-A4, SH1188-GSM-A3, IMEI:
356896-10-049130-8;
(K) SIM CARD CLARO with
MICROSIM Adapter and number 89011
10012 11334 10369;
(L)     SIM CARD with number
TF64PSIMC4B 89014 103255601601827;
(M) Thumb drive Fuji Film black and
red colors: 32gb: d57612 0092 d33193
n14939;
(N) Thumb drive black and white
colors: 64gb: 906608 BN170125517B;
(O) Apple iPad white, with pink and
gray cover, model: A1893, FCC ID:
BCGA1893 IC:579C-A1893, serial:
GG7XF4AQJMVR;
(P)     Apple iPad gray, with pink and
white cover, model A1432, FCC ID:
BCGA1432 IC579C-A1432, SERIAL:
F4KK9J5MF193;
(Q) Acer laptop s/n:
NXG4XAA002751237497600, SN
ID:75114522576;
(R)     Night Owl DVR Recorder Model:
DVR-HDA10LB-81-RS 8 Channel H.264
DVR w/1TB HDD FCC No.
TCT160126E008C S/N 448A-010520;
(S)     Apple MacBook laptop model
a1278, fcc id: qds-brcm1038 ic-4324a-
brcm1038 & fcc id: qds-brcm1037 ic-
4324a-brcm1037 with 320gb wd drive,
recertified wd3200bpkt s/n
wx81a43n8323;
(T)     Apple i-Phone XR cellular phone,
black in color with serial number:
DX3YJ5L6KXKN and T-Mobile SIM
Card number 8901260203 789195464;
(U) Multiple Jewelry, as depicted in
Section U of the Attachment A of the
Unsworn Declaration by Rosa I. Robles,
Task Force Officer (HSI) and further
described in Attachment B;
(V)     Multiple watches, as depicted in
Section V of Attachment A of the
Unsworn Declaration by Rosa I. Robles,
Task Force Officer (HSI) and further
described in Attachment C;


                                           2
  (W) Two Cobra 2-Way Radio and
  Charger;
  (X) Money counting machine and
  monitor;
  (Y) One Digital Pocket Scale;
  (Z)    Four pieces of luggage including 2
  suitcases and two bags, as depicted in Z
  Attachment A of the Unsworn Declaration
  by Rosa I. Robles, Task Force Officer
  (HSI).

        Defendants In Rem.




         UNITED STATES OF AMERICA’S MOTION TO RESTRICT

      COMES NOW, the United States of America, by and through its undersigned

attorneys, and files this motion to restrict an Unsworn Declaration Under Penalty of

Perjury (“Unsworn Declaration”) attached to the United States of America’s

Complaint for Forfeiture in Rem:

   1. The United States filed a Complaint for Forfeiture in Rem. In compliance with

      the requirements of this Court’s Standing Order No. 9, dated January 30, 2013,

      the United States requests that the Unsworn Declaration attached the

      Complaint be accepted by the Court for filing with the following level of

      restriction: Ex-Parte: Limiting viewing to the attorney filing the document and the

      Court.

   2. The United States is filing the referred document with the requested level of

      restriction, insofar as it includes sensitive information.




                                            3
      WHEREFORE, the United States respectfully requests the Court accept and

file the Unsworn Declaration under the requested restriction level, and that an

ORDER issue directing that the Unsworn Declaration to remain under such restriction

level until further order by the Court.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 2nd day of August 2021.

                                                   W. STEPHEN MULDROW
                                                   United States Attorney

                                                   s/Linet Suárez
                                                   Linet Suárez
                                                   Assistant U.S. Attorney
                                                   USDC-PR No. G03015
                                                   350 Carlos Chardón Street
                                                   Torre Chardón Street
                                                   Hato Rey, Puerto Rico 00918
                                                   Tel: (787) 282-1843
                                                   Linet.Suarez2@usdoj.gov




                                          4
